UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 98-40344
                            Summary Calendar
                        _______________________


ANTHONY ANTONIO WHITEHURST

                                                      Plaintiff-Appellant,

                                   versus

BEAUMONT POLICE DEPARTMENT; BEAUMONT POLICE SWAT DIVISION;
BEAUMONT POLICE NARCOTIC DIVISION; JEFFERSON COUNTY SHERIFF
DEPARTMENT; JEFFERSON COUNTY SWAT DIVISION; JEFFERSON COUNTY
NARCOTIC DIVISION; CARL GRIFFITH, Sheriff; ROBERT HOBBS,
Commander; JIMMY SINGLETARY, Commander; ROY BIRDSONG; BART OWENS;
RON HOBBS; CHRIS PADGET; CHUCK ASHWORTH; BILL GATES;
DAVID FROMAN; JERRY LACHANCE; JEFF CHADNEY; TOM H. SMITH;
CLARA RIVERS; CRIMINAL JUSTICE DEPARTMENT OF PARDONS &
PAROLES BOARD; BOB OWENS, Director; CHERYL LIGHT; DIANE
CORONA; TRACY BENNET; BRANDY MORGAN; MELISSA UNDERHILL; A
SECREST; CRIMINAL JUSTICE DEPARTMENT OF PARDONS & PAROLES
BOARD, Beaumont; TOM SCOFFIELD, Chief of Police; ERNIE HERON,

                                                     Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (1:95-CV-787)
_________________________________________________________________
                           August 4, 1999


Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

           Appellant    Anthony     Whitehurst     contests    the   district

court’s   dismissal    of   his   civil   rights   complaint    against   the

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Beaumont Police Department and officers, Jefferson County Sheriff

and other county officials, Texas Criminal Justice Board of Pardons

& Paroles and its officers as frivolous pursuant to 28 U.S.C.

§ 1915.   Finding no reversible error, we affirm.

           Whitehurst is currently incarcerated in federal prison on

a ten-year term after pleading guilty to drug trafficking charges.

His girlfriend Beverly Joseph, with whom he lived at the 1795

Glasshouse residence in Beaumont, is serving a longer term.            The

events covered by Whitehurst’s petition allege harassment and a

“conspiracy” by and among the named officials for, among other

things, illegal trespass, illegal search and seizure, and filing

and dropping various criminal and probation revocation charges.

Where Whitehurst’s personal claims begin and those of Beverly

Joseph end is not at all clear from the complaint; as the two are

not married, Whitehurst had no standing to raise claims of Beverly

Joseph.

           The magistrate judge issued Whitehurst an order to show

cause why his case should not be dismissed as frivolous.         Summary

judgment motions were filed by the defendants, Whitehurst responded

voluminously, and the magistrate judge recommended dismissing his

claims as frivolous.     The district judge, in an opinion issued

three months later, adopted the recommendations and findings of the

magistrate judge, and noting that no objections had been filed to

the magistrate judge’s report, dismissed the case as frivolous.

     On   appeal,   Whitehurst’s   initial   brief   contests   only   the

alleged failure of the district clerk to send him a copy of the


                                   2
magistrate judge report, so that he could file objections.                     The

record suggests that Whitehurst was mailed a copy of the magistrate

judge’s recommendation, but for present purposes, we shall assume

Whitehurst’s complaint that he did not receive it is correct.

Nevertheless, his failure to receive a copy of the report in time

to file objections is not necessarily reversible error. See McGill

v. Goff, 17 F.3d 729, 732 (5th Cir. 1994).                As we held in McGill,

the district court was able to conduct a thorough review of the

magistrate judge’s decision by looking at the file already in

existence.   Whitehurst had been warned that his case might be

dismissed as frivolous and he had thoroughly litigated it up to the

point of the magistrate judge’s report.              Finally, this court is

fully able to review Whitehurst’s contentions based on the district

court record and Whitehurst’s briefs.               Whitehurst has not been

prejudiced if he failed to receive the magistrate judge’s report.

           Turning   to    the     merits    of     the    case,     Whitehurst’s

allegations of a “conspiracy” among all of the affected public

agencies are too vague and unspecific to merit attention.                 Insofar

as his claims relate to the March 12, 1993 execution of a search

warrant,   the   lower    courts    had     ample    ground     to    accept   the

defendants’ claims for qualified immunity.            The appellees’ summary

judgment evidence explained the exigencies of the search, which

were determined by the fact that Beverly Joseph had been receiving

advance notification of attempted police investigations by an

officer of the Beaumont Police Department, who was also selling her

the police department’s confiscated cocaine.


                                      3
           As for the January 15, 1993 “trespassing” at the same

residence, Whitehurst did not own the residence and cannot assert

such a claim.1        Whitehurst also asserts that on this and other

occasions, various appellees used racial slurs in addressing him

and Joseph, but mere words are not actionable.

           Whitehurst appears to be making claims loosely described

as malicious prosecution against various authorities, but he has

not   alleged   all    of     the   elements   necessary   for    such   claims.

Finally, to the extent that Joseph seeks to use any of his alleged

causes of action to impugn his federal conviction, those claims are

barred by Heck v. Humphrey, 114 S.Ct. 2364 (1994).

           In sum, Whitehurst’s complaint was properly dismissed as

frivolous.      We    agree    with   the    district   court’s   warning   that

sanctions should be imposed if Whitehurst pursues further frivolous

litigation.

           AFFIRMED.




      1
      Moreover, on January 15, no one entered Joseph’s residence;
the police officers demanded entry and she refused it without a
search warrant.

                                         4